Case 6:20-cv-00034-JCB-JDL Document 19 Filed 02/08/21 Page 1 of 2 PageID #: 1284




                                    No. 6:20-cv-00034

                                Kristina Marie Martinez,
                                         Plaintiff,
                                            v.
                                  Commissioner, SSA,
                                       Defendant.


                                        ORDER

                 Plaintiff Kristina Marie Martinez filed this action pursuant
             to Section 205(g) of the Social Security Act, seeking judicial
             review of the defendant’s denial of her application for Social
             Security benefits. Doc. 1. The case was referred to United
             States Magistrate Judge John D. Love pursuant to 28 U.S.C.
             § 636(b). Doc. 2.
                 On January 20, 2021, the magistrate judge issued a report
             recommending that the defendant’s decision be reversed and
             that this case be remanded to the Commissioner of the Social
             Security Administration for further proceedings consistent
             with the opinion of the court. Doc. 18. Neither party has ob-
             jected to the magistrate judge’s report, and the allotted time
             to do so has passed.
                When no party objects to the magistrate judge’s report and
             recommendation, the court reviews it only for clear error. See
             Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1420 (5th
             Cir. 1996). Having reviewed the magistrate judge’s report,
             and being satisfied that it contains no clear error, the court ac-
             cepts its findings and recommendation. The decision of the
             Commissioner is reversed, and this case is remanded to the
             Commissioner of the Social Security Administration for pro-
             ceedings consistent with the court’s opinion.
Case 6:20-cv-00034-JCB-JDL Document 19 Filed 02/08/21 Page 2 of 2 PageID #: 1285




                               So ordered by the court on February 8, 2021.



                                             J. C AMPBELL B ARKER
                                           United States District Judge




                                       -2-
